DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: the steps of providing a mart device and identifying a key subject point claim 22, the step of generating a message in claim 23, the step of capturing a plurality of digital images of the scene in claim 24,  the step of selecting a key subject point in two of said plurality of digital images in claim 25, the step of performing a horizontal image translation in claim 26,  the step of generating a depth map in claim 27, the step of performing an interphasing of said two of said plurality of digital images in claim 28.
The corresponding structures are identified in the specification for the steps of providing a mart device in paragraph [0062, 0065, and 0068] and identifying a key subject point in paragraphs [0068, 0073, and 0082], the step of generating a message in paragraph [00141], the step of capturing a plurality of digital images of the scene in paragraph [00134],  the step of selecting a key subject point in two of said plurality of digital images in paragraph [00134 and 0144], the step of performing a horizontal image translation paragraph [00144], the step of generating a depth map in paragraphs [00150], the step of performing an interphasing of said two of said plurality of digital images in paragraphs [00160 and 00163].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-2, 7, 9-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of copending Application No. 17/333,812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Co-pending Application 17/333,812
Application 17/333,721
1. A system to capture a plurality of two dimensional digital source images of a scene and transmit a modified pair of images to a at least one users for viewing, the system comprising: 
a first smart device having a first memory device for storing an instruction; a first processor in communication with said first memory device and configured to execute said instruction; a display in communication with said first processor; 

a second smart device having a second memory device for storing an instruction; a second processor in communication with said second memory device and configured to execute said instruction; a plurality of digital image capture devices in communication with said second processor and each image capture device configured to capture a digital image of the scene, said plurality of digital image capture devices positioned linearly in series within approximately an interpupillary distance width, wherein a first digital image capture devices is centered proximate a first end of said interpupillary distance width, a second digital image capture devices is centered on a second end of said interpupillary distance width, and any remaining said plurality of digital image 
said second smart device in communication with said first smart device; a third smart device having a third memory device for storing an instruction; and a third processor in communication with said third memory device, said third smart device in communication with said first smart device and said second smart device.


2. The system of claim 1, wherein said second processor executes an instruction to capture a plurality of digital images of the scene by said plurality of digital image capture devices.

3. The system of claim 2, wherein said third processor executes an instruction to automatically select a key subject point in two of said plurality of digital images and said third processor aligns said two of said 

4. The system of claim 2, wherein said third processor executes an instruction to enable the user to select a key subject point in two of said plurality of digital images via an input to said third processor and said third processor aligns said two of said plurality of digital images about said key subject point.

5. The system of claim 2, wherein said third processor executes an instruction to perform a horizontal image translation of said two of said plurality of digital images about a key subject point, wherein said two of said plurality of digital images are aligned with said key subject point overlapping in each of said two of said plurality of digital images of the scene.

6. The system of claim 5, wherein said third processor executes an instruction to generate 

7. The system of claim 6, wherein said third processor executes an instruction to perform an interphasing of said two of said plurality of digital images relative to said key subject point to introduce a binocular disparity relative to said display therein a multidimensional digital image.

8. The system of claim 7, wherein said third processor executes an instruction to communicate said multidimensional digital image from said third processor to said first processor.

9. The system of claim 8, wherein said first processor executes an instruction to display said multidimensional digital image on said display.



11. The system of claim 9, wherein said display is configured as a plurality of pixels having a refractive element integrated therein, said refractive element having a plurality of sub-elements aligned therewith said plurality of pixels.

12. The system of claim 11, wherein each of said plurality sub-elements is configured having a cross-section shaped as an arc.

13. The system of claim 11, wherein each of said plurality sub-elements is configured having a cross-section shaped as a dome.

14. The system of claim 11, wherein each of said plurality sub-elements is configured having a cross-section shaped as repeating flat sections and trapezoid sections, each of said 

15. The system of claim 1, wherein said display is configured to display said multidimensional digital image utilizes at least one layer selected from the group consisting of a lenticular lens, a barrier screen, a parabolic lens, an overlay, a waveguide, and combinations thereof.

16. A method of capturing a plurality of two dimensional digital source images of a scene and transmit a modified pair of images to a plurality of users for viewing, said method comprising the steps of: providing 

a first smart device having a first memory device for storing an instruction, a first processor in communication with said first memory device and configured to execute said instruction, a display in communication with said first processor, said display configured to display a multidimensional digital image, 

a second smart device having a second memory device for storing an instruction, a second processor in communication with said second memory device and configured to execute an instruction, a plurality of digital image capture devices in communication with said second processor and each image capture device configured to capture a digital image of the scene, said plurality of digital image capture devices positioned linearly in series within approximately an interpupillary distance width, wherein a first digital image capture devices is centered proximate a first end of said interpupillary distance width, a second digital image capture devices is centered on a second end of said interpupillary distance width, and any remaining said plurality of digital image capture devices are evenly spaced therebetween, 

second smart device in communication with said first smart device, a third smart device having a third memory device for storing an instruction; and a third processor in communication with said third memory device and configured to execute said instruction, said third smart device in communication with said first smart device and said second smart device; and displaying the multidimensional digital image on said display.


17. The method of claim 16, further comprising the step of capturing a plurality of digital images of the scene by said plurality of digital image capture devices, via said second processor.

18. The method of claim 17, further comprising the step of selecting a key subject point in two of said plurality of digital images 

19. The method of claim 18, further comprising the step of performing a horizontal image translation of said two of said plurality of digital images about said key subject point, wherein said two of said plurality of digital images are aligned with said key subject point overlapping in each of two of said plurality of digital images of the scene, via said third processor.

20. The method of claim 19, further comprising the step of generating a depth map from said two of said plurality of digital images of the scene, via said third processor.

21. The method of claim 20, further comprising the step of performing an interphasing of said two of said plurality of digital images relative to said key subject 

22. The method of claim 21, further comprising the step of communicating the multidimensional digital image from said third processor to said first processor.

23. The method of claim 21, further comprising the step of displaying the multidimensional digital image on said display via said first processor.










a smart device having a memory device for storing an instruction; a processor in communication with said memory device configured to execute said instruction; and a plurality of digital image capture devices in communication with said processor and each image capture device configured to capture a digital image of the scene, said plurality of digital image capture devices positioned linearly in series within approximately an interpupillary distance width, wherein a first digital image capture devices is centered proximate a first end of said interpupillary distance width, a second digital image capture devices is centered on a second end of said interpupillary distance width, and any remaining said plurality of digital image capture devices are evenly spaced therebetween.

7. The system of Claim 2, wherein said processor executes an instruction to display said digital image of the scene on said display. 




9. The system of Claim 7, wherein said processor executes an instruction to capture a plurality of digital images of the scene by said plurality of digital image capture devices.

10. The system of Claim 9, wherein said processor executes an instruction to automatically select a key subject point in two of said plurality of digital images and said processor aligns said images about said key subject point.



11. The system of Claim 9, wherein said processor executes an instruction to enable the user to select a key subject point in two of said plurality of digital images via an input from said display and said processor aligns said two of said plurality of digital images about said key subject point.

12. The system of Claim 9, wherein said processor executes an instruction to perform a horizontal image translation of said two of said plurality of digital images about a key subject point, wherein said two of said digital images are aligned with said key subject point overlapping in each of said two of said plurality of digital images of the scene.


13. The system of Claim 12, wherein said processor executes an instruction to generate 

14. The system of Claim 13, wherein said processor executes an instruction to perform an interphasing of said two of said plurality of digital images relative to said key subject point to introduce a binocular disparity therein a multidimensional digital image.

15. The system of Claim 9, wherein said processor executes an instruction to display said multidimensional digital image on said display.


16. The system of Claim 15, wherein said display is configured having alternating digital black lines.








17. The system of Claim 15, wherein said display is configured as a plurality of pixels having a refractive element integrated therein, said refractive element having a plurality of sub-elements aligned therewith said plurality of pixels.

18. The system of Claim 17, wherein each of said plurality sub-elements is configured having a cross-section shaped as an arc.

19. The system of Claim 17, wherein each of said plurality sub-elements is configured having a cross-section shaped as a dome.

20. The system of Claim 17, wherein each of said plurality sub-elements is configured having a cross-section shaped as repeating flat sections and trapezoid sections, each of said 

21. The system of Claim 2, wherein said display is configured to display said multidimensional digital image utilizes at least one layer selected from the group consisting of a lenticular lens, a barrier screen, a parabolic lens, an overlay, a waveguide, and combinations thereof.

22. A method of generating a multidimensional digital image of a scene from at least two 2D (two dimensional) digital images for a user, said method comprising the steps of: providing 









a smart device having a memory device for storing an instruction, a processor in communication with said memory device and configured to execute said instruction, a plurality of digital image capture devices in communication with said processor and each image capture device configured to capture a digital image of the scene, said plurality of digital image capture devices positioned linearly in series within approximately an interpupillary distance, wherein a first digital image capture devices is centered proximate a first end of said interpupillary distance, a second digital image capture devices is centered on a second end of said interpupillary distance, and any remaining said plurality of digital image capture devices are evenly spaced therebetween, and a display in communication with said processor, said display configured to display the multidimensional digital image; and 

23. The method of Claim 22, further comprising the step of generating a message on said display to instruct the user to position said plurality of digital image capture devices a distance from a key subject of the scene.






24. The method of Claim 23, further comprising the step of capturing a plurality of digital images of the scene by said plurality of digital image capture devices.


25. The method of Claim 24, further comprising the step of selecting a key subject point in two of said plurality of digital images 

26. The method of Claim 25, further comprising the step of performing a horizontal image translation of said two of said plurality of digital images about said key subject point, wherein said two of said plurality of digital images are aligned with said key subject point overlapping in each of two of said plurality of digital images of the scene.

27. The method of Claim 25, further comprising the step of generating a depth map from said two of said plurality of digital images of the scene.

28. The method of Claim 25, further comprising the step of performing an interphasing of said two of said plurality of digital images relative to said key subject 






Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/333,812 in view of Khwaja et al. (US 20200020075 A1). The application and copending applicant claim the same scope of the invention, except wherein said plurality of digital image capture devices is four digital image capture devices evenly spaced. 
Khwaja further teaches wherein said plurality of digital image capture devices is four digital image capture devices evenly spaced ([0050], four cameras L1, R2, Ln, and R1of fig. 4, four cameras L2, R3, L1, and R2 of fig. 5).
.
This is a provisional nonstatutory double patenting rejection.

Claims 4-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/333,812 in view of Lablans (US 20110098083 A1)
The application and copending applicant claim the same scope of the invention, except wherein said plurality of digital image capture devices is three with one of said digital image capture devices positioned on a center line, wherein said plurality of digital image capture devices is two digital image capture devices, wherein said processor executes an instruction to display a message on said display to instruct the user to select two of said plurality of digital image capture devices, wherein said processor executes an instruction to generate a message on said display to instruct the user to position said plurality of digital image capture devices a distance from a key subject of the scene.
Lablans further teaches the system of Claim 1, wherein said plurality of digital image capture devices is three with one of said digital image capture devices positioned on a center line (701-703 of fig. 7), wherein said plurality of digital image capture devices is two digital image capture devices (101 and 102 of fig. 1), wherein said processor executes an instruction to display a message on said display ([0050, 0058, 0060, 0177] display menu, [0081] provide instructions 
Taking the teachings of teachings of the co-pending application and Lablans together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lablans into the arrangement image sensors of the co-pending application for the captured video will better simulate a view from human eyes.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9, 15, and 22-24 rejected under 35 U.S.C. 103 as being unpatentable over Lablans (US 20110098083 A1) in view of Khwaja et al. (US 20200020075 A1).
Regarding claim 1, Lablans discloses a system to capture a plurality of two dimensional digital source images of a scene by a user (figs. 1 and 13 combined), the system comprising: 
a smart device (100 of fig. 1, see also 1300 of fig. 13) having a memory device ([0033] a memory) for storing an instruction ([0036] a processor instructed to read and/or process only data from memory related); 
a processor ([0033] a processor) in communication with said memory device configured to execute said instruction ([0036] a processor is instructed to read and/or process only data from memory related to an active sensor area. In a further embodiment of the present invention a processor is instructed to process data depending on its position in a sensor with regards to the active sensor area); and 
a plurality of digital image capture devices (1301-1305 of fig. 13) in communication with said processor and each image capture device configured to capture a digital image of the scene ([0069] The lens/sensor units 1301 and 1302 are for instance for generating 3D images, while 1303, 1304 and 1305 are used for generating a panoramic image), 
said plurality of digital image capture devices positioned linearly in series within approximately an distance width (1301 and 1302 of fig. 13, there is a distance width between the camera 1301 and the camera 1302), wherein 
a first digital image capture devices is centered proximate a first end of said distance width (1301 of fig. 13), 

any remaining said plurality of digital image capture devices are evenly spaced therebetween (1303, 1304, and 1305 of fig. 13).
It is noted that Lablans does not teach an interpupillary distance.
Khwaja teaches a interpapillary distance ([0050] an ICS may correspond to an approximate or average distance between the pupils, or the inter-pupillary distance (IPD), of a person's eyes).
	Taking the teachings of teachings of Lablans and Khwaja together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interpupillary distance of Khwaja into the arrangement image sensors of Lablans for the captured video will better simulate a view from human eyes.
Regarding claim 2, Lablans further teaches the system of Claim 1, further comprising a display (fig. 17) in communication with said processor, said display configured to display a multidimensional digital image ([0039], fig. 17, enable to display 3D images as stereoscopic images).
Regarding claim 22, see analysis in claims 1 and 2.
Regarding claim 3, Lablans modified by Khwaja teaches the system of Claim 1, Khwaja further teaches wherein said plurality of digital image capture devices is four digital image capture devices evenly spaced ([0050], four cameras L1, R2, Ln, and R1of fig. 4, four cameras L2, R3, L1, and R2 of fig. 5).

Regarding claim 5, Lablans further teaches the system of Claim 1, wherein said plurality of digital image capture devices is two digital image capture devices (101 and 102 of fig. 1).
Regarding claim 6, Lablans further teaches the system of Claim 2, wherein said processor executes an instruction to display a message on said display ([0050, 0058, 0060, 0177] display menu, [0081] provide instructions related to an image) to instruct the user to select two of said plurality of digital image capture devices ([0081] The display has display screen controls 1707 to allow a user to provide instructions related to an image. The controls may be used to adjust contrast, intensity, size of images, instructions to move forward, back ward in a series of images, zoom, capture, store recall images and the like, 801-804 of fig. 8).
Regarding claim 7, Lablans further teaches the system of Claim 2, wherein said processor executes an instruction to display said digital image of the scene on said display (1705 of fig. 17, [0081] The display 1705 has a display screen 1706 which may be enabled to display 3D images).
Regarding claims 8 and 23, Lablans further teaches the system of Claim 7, wherein said processor executes an instruction to generate a message on said display to instruct the user to position said plurality of digital image capture devices a distance from a key subject of the scene ([0034] a distance sensor, [0038] determining a distance of the lens to an object, [0061] a desired distance from the object to the point of view).
Regarding claims 9 and 24, Lablans further teaches the system of Claim 7, wherein said processor executes an instruction to capture a plurality of digital images of the scene by said plurality of digital image capture devices ([0069] generating 3D images and a panoramic image).
.

Claims 10-14 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lablans (US 20110098083 A1) in view of Khwaja et al. (US 20200020075 A1) as applied to claims 1 and 9, and further in view of Nims et al. (US 20160227184 A1).
Regarding claims 10 and 25, Lablans modified by Khwaja teaches the system of Claim 9.
However, Lablans modified by Khwaja does not teach wherein said processor executes an instruction to automatically select a key subject point in two of said plurality of digital images and said processor aligns said images about said key subject point.
Nims teaches wherein said processor executes an instruction to automatically select a key subject point in two of said plurality of digital images ([0017] the system enables selection of a key subject point in the at least left digital image and at least right digital image and assigns an intermediate gray scale number approximate mid-point of the scale) and said processor aligns said images about said key subject point ([0017] the individual frames aligned in the master image).
Taking the teachings of teachings of Lablans, Khwaja, and Nims together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the key subject point and the alignment images of Nims into the system of Lablans and Khwaja to improve production of high quality multidimensional digital master image and reduce or eliminate digital distortion in multidimensional digital master image.
Regarding claim 11, Lablans modified by Khwaja teaches the system of Claim 9.

	Nims teaches wherein said processor executes an instruction to enable the user to select a key subject point in two of said plurality of digital images via an input from said display ([0019] A user interacting with the system is required to determine key subject point of the resultant images) and said processor aligns said two of said plurality of digital images about said key subject point ([0021] the processor operates a command to interphase columns of pixels of the plurality of image frames to generate the multidimensional digital master image using the key subject point to align the individual frames in the master image) .
Taking the teachings of teachings of Lablans, Khwaja, and Nims together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the key subject point and the alignment images of Nims into the system of Lablans and Khwaja to improve production of high quality multidimensional digital master image and reduce or eliminate digital distortion in multidimensional digital master image.
Regarding claims 12 and 26, Lablans modified by Khwaja teaches the system of Claim 9. 
However, Lablans modified by Khwaja does not teach wherein said processor executes an instruction to perform a horizontal image translation of said two of said plurality of digital images about a key subject point, wherein said two of said digital images are aligned with said key subject point overlapping in each of said two of said plurality of digital images of the scene.
Nims teaches wherein said processor executes an instruction to perform a horizontal image translation of said two of said plurality of digital images about a key subject point ([0084] aligned in the master image tuned to the chosen output device; fig.12, [0159]).
Taking the teachings of teachings of Lablans, Khwaja, and Nims together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the key subject point and the alignment images of Nims into the system of Lablans and Khwaja to improve production of high quality multidimensional digital master image and reduce or eliminate digital distortion in multidimensional digital master image.
Regarding claims 13 and 27, Lablans modified by Khwaja and Nims teaches the system of Claim 12, Nims further teaches wherein said processor executes an instruction to generate a depth map from said two of said plurality of digital images of the scene ([0023] depth map, [0087]).
Regarding claims 14 and 28, Lablans modified by Khwaja and Nims teaches the system of Claim 13, Nims further teaches wherein said processor executes an instruction to perform an interphasing of said two of said plurality of digital images relative to said key subject point to introduce a binocular disparity therein a multidimensional digital image ([0025] the processor executes an instruction to interphase columns of pixels of the plurality of image frames to generate a multidimensional digital master image aligned to the key subject point, fig. 6).

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lablans (US 20110098083 A1) in view of Khwaja et al. (US 20200020075 A1) as applied to claims 1 and 9, and further in view of Niioka et al. (US 20120113100 A1).
Regarding claim 16, Lablans modified by Khwaja teaches the system of Claim 15. However, Lablans modified by Khwaja does not teach wherein said display is configured having alternating digital black lines.
Niioka teaches wherein said display is configured having alternating digital black lines (4L and 4R of figs. 1, 5, and 8, the dark shade in figure 1 is considered as black lines).
Taking the teachings of teachings of Lablans, Khwaja, and Niioka together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Niioka into the display of Lablans in view of Khwaja to improve the fineness and have a higher so-called aperture ratio determined by the area ratio between the aperture and shielding part and contributing to the display luminance in order to improve the display luminance
Regarding claim 17, Lablans modified by Khwaja teaches the system of Claim 15. However, Lablans modified by Khwaja does not teach wherein said display is configured as a plurality of pixels having a refractive element integrated therein, said refractive element having a plurality of sub-elements aligned therewith said plurality of pixels. 
	Niioka teaches wherein said display is configured as a plurality of pixels having a refractive element integrated therein (3 of fig. 2), said refractive element having a plurality of sub-elements aligned therewith said plurality of pixels (3a of fig. 3). 
Taking the teachings of teachings of Lablans, Khwaja, and Niioka together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 18, Lablans modified by Khwaja and Niioka teaches the system of Claim 17, Niioka further teaches wherein each of said plurality sub-elements is configured having a cross-section shaped as an arc (3a of fig. 3). 
	Regarding claim 19, Lablans modified by Khwaja and Niioka teaches the system of Claim 17, Niioka further teaches wherein each of said plurality sub-elements is configured having a cross-section shaped as a dome (3a of fig. 3, [0130])
Regarding claim 20, Lablans modified by Khwaja and Niioka teaches the system of Claim 17,  Niioka further teaches wherein each of said plurality sub-elements is configured having a cross-section shaped as repeating flat sections and trapezoid sections (4 of fig. 1), each of said trapezoid sections having an incline angle and a decline angle (4R and 4L of fig. 1). 
Regarding claim 21, Lablans modified by Khwaja teaches the system of Claim 2. 
However, Lablas modified by Khwaja does not teach wherein said display is configured to display said multidimensional digital image utilizes at least one layer selected from the group consisting of a lenticular lens, a barrier screen, a parabolic lens, an overlay, a waveguide, and combinations thereof.
	Niioka teaches wherein said display is configured to display said multidimensional digital image utilizes at least one layer selected from the group consisting of a lenticular lens (3 of fig. 2, [0132]), a barrier screen ([0238]), a parabolic lens, an overlay, a waveguide, and combinations thereof.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Joel (US 20060023197 A1) discloses Method And System For Automated Production Of Autostereoscopic And Animated Prints And Transparencies From Digital And Non-digital Media.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425